Aetos Capital Hedge Fund of Fund Allocation Strategy Allocation1 Number of Managers 33Median Position Size 2.8%Maximum Position Size 8.0% Number of Strategies 8Average Position Size 2.9%Top 20 Holdings 83.1% Aetos Capital Distressed Investment Strategies Fund: 15% Aetos Capital Long/ Short Strategies Fund: 35% Arbitrage: 12% Quantitative: 7% Distressed: 15% Directional Equity: 2% Short-biased Equity: 2% Equity Hedged: 30% Convertible Arbitrage: 9% Historical Strategy Allocation ProductDescription:The Aetos Capital Balanced Portfolio is a tactically allocated portfolio comprised of allocations to Aetos Capital’s 1940 Act SEC-registered HedgeFunds of Funds, designed to provide U.S. and Offshore investors a consistent absolute return with lower volatility versus traditional markets.ThisPortfolio incorporates a fundamentally based investment process with a disciplined approach to strategy allocation, manager selection and portfoliomonitoring where risk management is integrated in every step. As of February 1, 2010: Investment Returns: As of1/31/10: Aetos Capital BalancedPortfolio2 90-Day TreasuryBills Barclays CapitalAggregate Index S&P 500 DRIIndex MSCIWorldIndex 1 Year Annualized Return 13.01% 0.14% 8.51% 33.13% 36.59% 3 Year Annualized Return -0.33% 1.80% 6.60% -7.24% -7.31% 5 Year Annualized Return 2.93% 2.69% 5.16% 0.19% 1.62% From Inception through 1/31/10: Average Annualized Return 4.17% 2.22% 5.14% 4.21% 6.08% Annualized Standard Deviation 4.64% 0.48% 3.94% 15.50% 16.62% Sharpe Ratio 0.42 - 0.74 0.13 0.23 Largest Calendar Qtr. Drawdown -8.74% - -2.44% -21.95% -21.77% Beta: Barclays Capital Aggregate Index 0.15 - Beta:S&P ndex 0.18 - Beta: MSCI World Index 0.19 - Chief Investment Officer: Anne Casscells - Menlo Park, CA For More Information Please Contact:Andrea
